 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00178-DAD-BAM
12                                  Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                             v.                        ORDER
14   AKOP DONGELYAN and ARTAK                            DATE: March 23, 2020
     VARDANYAN,                                          TIME: 1:00 p.m.
15                                                       COURT: Hon. Barbara A. McAuliffe
                                    Defendants.
16

17
             This case is set for a status conference on March 23, 2020. On March 17, 2020, this Court issued
18
     General Order 611, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before May 1, 2020. This General Order was entered to address public health concerns
20
     related to COVID-19.
21
             Although the General Order addresses the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME             1
30     PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on March 23, 2020.

27          2.      By this stipulation, defendants now move to continue the status conference until June 22,

28 2020, and to exclude time between March 23, 2020, and June 22, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          3.     The parties agree and stipulate, and request that the Court find the following:

 2                 a)      The government has represented that the discovery associated with this case

 3          includes investigative reports, financial records, and surveillance footage and exceeds 33,000

 4          pages. All of this discovery has been either produced directly to counsel and/or made available

 5          for inspection and copying.

 6                 b)      Counsel for defendants desire additional time to consult with their clients, review

 7          the current charges, conduct investigation, review discovery, and discuss possible resolutions

 8          with the government and their clients.

 9                 c)      Counsel for defendants believe that failure to grant the above-requested

10          continuance would deny them the reasonable time necessary for effective preparation, taking into

11          account the exercise of due diligence.

12                 d)      The government does not object to the continuance.

13                 e)      Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17          et seq., within which trial must commence, the time period of March 23, 2020 to June 22, 2020,

18          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19          because it results from a continuance granted by the Court at defendant’s request on the basis of

20          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21          of the public and the defendant in a speedy trial.

22          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

23 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

24 must commence.

25          IT IS SO STIPULATED.

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
      Dated: March 18, 2020                             MCGREGOR W. SCOTT
 1                                                      United States Attorney
 2
                                                        /s/ VINCENTE A.
 3                                                      TENNERELLI
                                                        VINCENTE A. TENNERELLI
 4                                                      Assistant United States Attorney
 5

 6    Dated: March 18, 2020                             /s/ RICHARD M. OBERTO
                                                        RICHARD M. OBERTO
 7
                                                        Counsel for Defendant
 8                                                      AKOP DONGELYAN

 9    Dated: March 18, 2020                             /s/ MICHAEL H. ARTAN
                                                        MICHAEL H. ARTAN
10                                                      Counsel for Defendant
                                                        ARTAK VARDANYAN
11

12

13
                                                 ORDER
14
            IT IS SO ORDERED that the 2nd Status Conference is continued from March 23, 2020 to June
15
     22, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
16
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
17

18 IT IS SO ORDERED.

19
        Dated:    March 18, 2020                         /s/ Barbara   A. McAuliffe        _
20
                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         4
30    PERIODS UNDER SPEEDY TRIAL ACT
